            Case 1:20-cv-04947-ER Document 7 Filed 07/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL RAMSAROOP,
                                  Plaintiff,                           20 Civ. 4947 (ER)
                      -against-                              MEDIATION REFERRAL ORDER
                                                              FOR PRO SE EMPLOYMENT
 THE DEPARTMENT OF EDUCATION OF
                                                               DISCRIMINATION CASES
 THE CITY OF NEW YORK, et al.,
                                  Defendants.

EDGARDO RAMOS, United States District Judge:

         IT IS ORDERED that this pro se case is referred for mediation to the Court’s Mediation

Program. Local Civil Rule 83.9 and the Mediation Program Procedures shall govern the

mediation. Unless otherwise ordered, the mediation will have no effect upon any scheduling

order issued by this Court, and all parties are obligated to continue to litigate the case.

         IT IS FURTHER ORDERED that the Clerk of Court shall attempt to locate pro bono

counsel to represent Plaintiff at the mediation. Pro bono counsel will contact Plaintiff directly.

The time to assign a mediator under Local Civil Rule 83.9 and the Court’s Mediation Program

Procedures will be deferred until pro bono counsel has filed a Notice of Limited Appearance of

Pro Bono Counsel. Pro bono counsel will represent Plaintiff solely for purposes of the

mediation, and that representation will terminate at the conclusion of the mediation process.

         IT IS FURTHER ORDERED that any objection by Plaintiff either to the mediation or to

the Court’s request for pro bono counsel to represent Plaintiff in the mediation must be filed

within 14 days of this order.

SO ORDERED.

Dated:    July 13, 2020
          New York, New York

                                                              EDGARDO RAMOS
                                                            United States District Judge
